 In the Matter of METROPOLITAN LITHOGRAPH &PUBLISHINGCo1IPANrandUNITED PAPER, NovELTY & Toy WORKERS INTERNATIONAL UNION(CIO)Case No. R-5144.-Decided May 3, 1943Mr. David Greer,of Boston, Mass., for the Company.Mr. Saran SandbergandMr. John T. Galluccio,of Leominster,Mass.,for the C. I. O.Mr. John ConnollyandMr. John J. Barry,of Boston, Mass., for theA.'F. of L.Miss Melvern R. Krelow,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Paper Novelty & Toy WorkersInternational Union (CIO), herein called the C. I. 0., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Metropolitan Lithograph & Publishing Company,Everett, Massachusetts, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore John W. Coddaire, Jr., Trial Examiner. Said hearing was heldat Boston, Massachusetts, on April 7, 1943. The Company, the C. I. 0.,and International Brotherhood of Bookbinders (AFL), hereiii''calledthe A. F. of L., appeared and participated; all parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues?During the hearing,the C. 1. O. moved to amend its petition in order to conform with theunit as agreed upon by the C. I. O. and the A. F. of L., and so stipu-lated during the hearing.2The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.1Prior to thehearing,the A F. of L.filed a written motion to intervene on behalf ofBookbindersUnion No 16and BinderyWomen's Union,No 56 of International Brother-hood of Bookbinders (AFL). TheRegionalDirector granted themotion.During thehearing, the A. F. of L moved to withdrawitsmotionto interveneon behalf of BinderyWomen's Union, No. 56. The TrialExaminer reservedruling.The motion is herebygrantedSince Bindery Women'sUnion, No. 56, withdrewits intervention,we shall notaccord it a place on the ballot2The;unit-so stipulated'clearly1 indicatesthat employeesof the Company who ^ fallunder the jurisdiction'of-Bookbinders'Union-No 16, are not included: in,that unit.Weshall therefore not'accord BookbindersUnion No. 16a place on the ballot.49 N. L.R. B.. No. 51.394 METROPOLITAN LITHOGRAPH & PUBLISHINGCOMPANY395Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE B JSINESS OF THE COMPANYMetropolitan Lithograph & Publishing Company, is a Massachu-setts corporation, having its principal place of business in Everett,Massachusetts, where it is engaged in the manufacture, sale, and dis-tribution of greeting cards, souvenir view cards, picture postcards,and similar printed and lithographed matter., During 1942, the Com-pany purchased raw materials valued at $320,000, of which approxi-mately 80 percent was shipped to the Company from points outsidethe Commonwealth of Massachusetts.During the same period, theCompany manufactured finished products, approximately 95 percentof which was shipped by the Company to points outside the Common-wealth of Massachusetts.The Company's sales, during the sameperiod, amounted to approximately $992,000.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Paper, Novelty & Toy Workers International Union is alabor organization affiliated with the Comgress of Industrial Organi-zations, admitting to membership employees of the Company.Bookbinders Union No. 16 of International Brotherhood of Book-binders is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that on February 17, 1943, the C. I. O. calledon the Company for the purpose of being recognized as bargainingagent.The Company refused such recognition on the ground that itpresently has a contract with Bookbinders Union No. 16.No issuewas made of the contract as a bar.3A 'statement prepared by the Regional Director, introduced in evi-dence at the hearing, indicates that the C. I. O. represents a substantialnumber of employees in the unit.hereinafter found to be appropriate.48 The'parties stipulated that a question concerning representation has arisen. In anyevent, it is clear that the employees involved in this contract are not included in theunit stipulated.4The Regional Director reported that the C. I 0. submitted 170 applications-for-membership cards, 13 of which were not signed, and 1 was a duplicateThe remaining156 were dated in January and February 1943, 1 was undatedOf the 156 cards, bearingapparently, genuine, signatures, 144 bear, the names oft persons whose .names appear, on theCompany's pay roll submitted on March 2, 1943. Said pay roll contains the names of 249persons in the appropriate unit. 396.DEiOLSIONS OF NATIONAL. LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a, stipulation of the parties, that allproduction and maintenance employees of the Company in the folding,finishing, order and sample rooms, excluding supervisors and foremen,cutters,male folding operators, compositors, lithographers, printingpressmen, office and clerical employees, salesmen, truckdrivers, andshippers and receivers, constitute a unit appropriate for the purposesof collective bargaining, within the Ineaning of Section 9 (b) ofthe Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the'pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in saidDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby,DIRECTED that, as part,of the investigation to ascertain representa-tives for the purposes of collective barganing with Metropolitan Litho-graph & Publishing Company, Everett,, Massachusetts, an election bysecret ballot shall,be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the 'Regional Director for the' First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found, appropriate in Section IV, above,,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said,. pay-roll period because_ they were ill or on vacation ortemporarily laid off, and including employees in the armed forces,ofthe United States who' present themselves in person at the polls, butexcluding any who' have since quit or been discharged for cause, toPaper Novelty & Toy Workers International Union (CIO),, for thepurposes of-collective bargaining.